Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 15, 2022 has been entered

Response to Amendment
	This action is in response to Applicant’s amendment filed on April 15, 2022. Claims 2-4, 9-11, and 16-17 are canceled. Claims 1, 5-8, 12-15, and 18-20 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claim 15 is withdrawn.

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed April 15, 2022 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

















Claims 1, 5-8, 12-15, and 18-20 are rejected under AJA 35 U.S.C.103 as being unpatentable over Gopinath et al., U.S. 2011/0066497 A1 ("Gopinath") in view of Perkowitz et al., U.S. 2014/0032452 A1 ("Perkowitz") in view of Vij et al., US 2019/0244253 A1 ("Vij") in view of Goldstein et al., US 2017/0132536 A1 ("Goldstein"). 


Regarding claim 1, Gopinath discloses a method comprising: 
determining a first interest classifier and a second interest classifier for a first user account of an online marketplace system, the first interest classifier indicating a level of interest in a first classification category and the second interest classifier indicating a level of interest in a second classification category, the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction . . . model . . . (Gopinath: [0070-0071], [0074-0077], [0102] - cohort analysis ["a first interest extraction model"] can be used to identify groups of users who exhibit similar behaviors over a set of interactions. More specifically, users' characteristics, their carefully elicited preferences, and a history of their ratings of the items are maintained in the user profile 664. Each individual user can then be assigned to one or more cohort groups ["first interest classifier"]". Examiner notes that [“second interest classifier”] and [“second classification category”] are taught by the above cited paragraphs because “user can then be assigned to one or more cohort groups”. In addition, [0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])”), . . . 
causing presentation of the first content item on a client device associated with the first user account, the first content item presented via a first channel that is separate from the online marketplace system (Gopinath: [0079-0083], [0102], [0126], Fig. 3A - "Once a list of items is selected for advertising, the advertising engine 270 determines the specific form in which these items will be presented . . . initially, when a user is viewing a publisher's site (e.g., CNN.com) ["a first channel"], an advertisement 375 for Overstock.com ["the online marketplace system"] is visually displayed at a prescribed location on this website. This advertisement 375 includes two items ["the first content item"] that the advertising engine 270 has identified as relevant given this particular user's interests, together with a promotional offer from Overstock"); 
receiving, from the client device, a request to access the online marketplace system, the request having originated from the first content item presented on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks ["a request to access the online marketplace system"] on the advertisement 375 ["the first content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"); 
selecting at least a first product recommendation based on the first interest classifier, the second interest classifier ([0082] lines 6-12 state “This advertisement 375 includes two items that the advertising engine 270 has identified as relevant given this particular user's interests (["first interest classifier"] and [“second interest classifier”]), together with a promotional offer from Overstock. Note that in general, the multiple items being displayed in one advertisement can belong to different categories of products ([“first classification category”] and [“second classification category”])"), and the first content item (Gopinath: [0080-0083], Fig. 3A - "This new list of items shown in the dynamic landing page 377 may extend beyond the list of items previously displayed in the advertisement 375 ... the new list is determined by the service provider 250based on the profiling information provided by the dynamic profiler 260 ["the first interest classifier," see 0102] and may also depend on the particular item ["the first content item"] (if more than one are offered) on which the user clicked at the publisher's website. For instance, if the user clicks on the 'Dining Chairs' item in the advertisement 375, chair- or furniture-related items ["a first product recommendation"] may be promoted to the top of the list of candidate items to be shown in the landing page 377 to reflect the user's explicit interest in chairs."); 
generating a landing webpage of the online marketplace system, the landing webpage including the first product recommendation (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"); and 
causing presentation of the landing webpage on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"). 
	Gopinath fails to explicitly disclose the first interest extraction machine learning model . . . having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category. However, Perkowitz does teach the first interest extraction machine learning model . . . having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category (Perkowitz: [0114], [0122-0137]- "Once behavior data and personality data from the baseline user group has been collected, it is encoded to be fed to a learning algorithm. Each member's behavior is represented as a series of visits, each identifying features of the visit that are relevant to the personality traits that the system is attempting to learn ... Once the visits are encoded, summary statistics about the corresponding features can be computed for each member of the baseline group ... Once each member is encoded as a set of features and a set of personality classifications has been determined, standard machine learning algorithms can be applied to learn a model that predicts the latter from the former. Each personality dimension is treated as an independent class to be learned. The result of this process is a predictive model for each personality dimension ([“first classification category”] and [“second classification category”]); the models take the above computed statistics as input and output estimates of a user's affinity with each personality trait [“set of labels”]. Thus, the personality module 620 has been initialized using the baseline user group."). This known technique is applicable to the recommendation method of Gopinath as they share characteristics and capabilities, namely they are directed to generating recommendations based on profile data.
It would have been recognized that applying the known technique of a first interest extraction model having been trained using labeled training profile data from multiple user accounts of an online marketplace system, as taught by Perkowitz, to the teachings of Gopinath would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporates such references into similar methods. Further, including that a first interest extraction model has been trained using labeled training profile data from multiple user accounts of an online marketplace system, as taught by Perkowitz, into the recommendation method of Gopinath would have been recognized by those of ordinary skill in the art as resulting in an improved method for generating recommendations based on profile data by immediately providing meaningful recommendations (Perkowitz: [0114]).
Gopinath fails to explicitly disclose the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model, . . . the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system, the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category. However, Vij does teach the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model (para [0128] lines 1-19 and para [0132] lines 1-16; see also fig 4 element 450, para [0024] lines 1-13, and para [0029] lines 1-7), . . . the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system (para [0119] line 1 – para [0122] line 10; see also fig 4 elements 430-440, para [0024] lines 1-13, para [0029] lines 1-7, and para [0107] lines 1-12), the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category (para [0107] lines 1-12; see also para [0024] lines 1-13, and para [0029] lines 1-7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Vij into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Vij teaches: 
Machine learning is a field of computer science that gives computers the ability to learn without being explicitly programmed. For example, a machine learning model may be trained on a set of training data, such that the model may be used to process live data to generate useful predictions and/or classifications (para [0002] lines 1-6); 

By using the set of machine learning models to identify prospective targets for the campaign, the digital intelligence platform conserves processing resources and/or network resources that might otherwise be used to identify prospective targets that are unlikely to be receptive to a particular campaign (para [0035] lines 1-6); and 

In this way, digital intelligence platform 230 is able to train the set of machine learning models that are able to identify prospective targets for the campaign. Furthermore, by selectively using generic features and/or contextualized features to process profile information values, digital intelligence platform 230 conserves processing resources and/or network resources relative to an inferior cloud platform that inefficiently processes profile information values in a manner that leads to sparsity and/or overfitting (para [0127] lines 1-9). 

In addition, it would have been recognized that applying the known technique of the first interest classifier having been determined using profile data of the first user account as input into a first interest extraction machine learning model and the second interest classifier having been determined using the profile data of the first user account as input into a second interest extraction machine learning model, the second interest extraction machine learning model having been trained using labeled training profile data from multiple user accounts of the online marketplace system, and the labeled training profile data being labeled with a first set of labels corresponding to the first classification category and a second set of labels corresponding to the second classification category, as taught by Vij, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
	

Gopinath fails to explicitly disclose 
determining based on the first and second interest classifiers a stage within a travel booking process associated with the first user account; 
selecting, based on the determined stage within the travel booking process, a first content item from a set of content items for the first user account. 
However, Goldstein does teach 
determining based on the first and second interest classifiers a stage within a travel booking process associated with the first user account ([0065] lines 1-10 - “The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle [claimed stage within a travel booking process] that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an ‘exploratory phrase’ [claimed stage within a travel booking process]), the user is looking for help with ideas. Some examples of language used include: ‘looking for ideas [claimed first interest classifier],’ ‘romantic beach vacation [claimed second interest classifier];’ or ‘Euro trip [example of an additional interest classifier]’”); 
selecting, based on the determined stage within the travel booking process, a first content item from a set of content items for the first user account ([0027] lines 1-19 - “Once the data is validated, the communication is passed to the analysis engine 206, which processes the communication and analyzes data in the communication to identify one or more key terms and a sentiment [claimed based on the determined stage within the travel booking process - Examiner notes that [0065] cited above shows that the sentiment is based on a phase in the travel lifecycle] of each user for use in determining whether to respond and how to respond ( e.g., with a question or with options, such as travel components for a travel itinerary) for the one or more users involved in the conversation. In some example embodiments, the analysis engine 206 parses the communication to identify (or extract) the key terms. The key terms may then be associated with the user(s) involved in the conversation and stored to a profile, account, or data structure linked to the user(s) in the data storage 220. The analysis engine 206 also determines the sentiment of the user(s) which indicates whether the networked travel system 102 should respond in the conversation, when to respond in the conversation, and what information to present in the response (e.g., level of detail to respond with [claimed first content item from a set of content items]). The analysis engine 206 will be discussed in more detail in connection with FIG. 3 below”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of determining based on the first and second interest classifiers a stage within a travel booking process associated with the first user account; and selecting, based on the determined stage within the travel booking process, a first content item from a set of content items for the first user account, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Regarding claim 5, The cited prior art teaches the method of claim 1, and Gopinath further discloses further comprising: 
selecting a second content item for the first user account based on at least the first interest classifier (Gopinath: [0070-0071], [0075-0077], [0102]- "Each individual user can then be assigned to one or more cohort groups ["first interest classifier"], for which cohort-specific recommendations ["a second content item"] (e.g., in the form of editorial lists) can be generated based on cohort parameters"); and 
causing presentation of the second content item from the set of content items on the client device associated with the first user account, the second content item presented via a second channel that is separate from the online marketplace system (Gopinath: [0079-0083], [0102], [0126], Fig. 3A - "Once a list of items is selected for advertising, the advertising engine 270 determines the specific form in which these items will be presented ... initially, when a user is viewing a publisher's site (e.g., CNN.com) ["a second channel"], an advertisement 375 for Overstock.com ["the online marketplace system"] is visually displayed at a prescribed location on this website. This advertisement 375 includes two items ["the second content item"] that the advertising engine 270 has identified as relevant given this particular user's interests, together with a promotional offer from Overstock").

Regarding claim 6, The cited prior art teaches the method of claim 5, and Gopinath further discloses further comprising: 
receiving, from the client device, a subsequent request to access the online marketplace system, the subsequent request originated from the second content item presented on the client device (Gopinath: [0080-0083], [0110-0111], [0126], Fig. 3A - "When the user clicks ["a subsequent request to access the online marketplace system"] on the advertisement 375 ["the second content item"], a personalized dynamic landing page 377 is provided in the user's browser to display an extended array of product recommendations for this user"); 
selecting at least a second product recommendation based on the first interest classifier, the first content item and the second content item (Gopinath: [0080-0083], Fig. 3A - "This new list of items shown in the dynamic landing page 377 may extend beyond the list of items previously displayed in the advertisement 375 ... the new list is determined by the service provider 250 based on the profiling information provided by the dynamic profiler 260 ["the first interest classifier," see 0102] and may also depend on the particular item ["the first/second content item"] (if more than one are offered) on which the user clicked at the publisher's website. For instance, if the user clicks on the 'Dining Chairs' item in the advertisement 375, chair- or furniture-related items [" a second product recommendation"] may be promoted to the top of the list of candidate items to be shown in the landing page 377 to reflect the user's explicit interest in chairs."); 
generating a second landing webpage of the online marketplace system, the second landing webpage including the second product recommendation (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 [" a second landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"); and 
causing presentation of the second landing webpage on the client device (Gopinath: [0080-0083], [0126], Fig. 3A - "When the user clicks on the advertisement 375, a personalized dynamic landing page 377 ["a second landing webpage of the online marketplace system"] is provided in the user's browser to display an extended array of product recommendations for this user"). 
Regarding claim 7, The cited prior art teaches the method of claim1, including [machine learning model], and Gopinath further discloses wherein the first content item is selected using the first interest classifier as input into a content recommendation . . . model and the first product recommendation is selected using the first interest classifier and the first content item as input into a product recommendation . . . model (Gopinath: [0070-0071], [0073], [0102] - "the advertising engine 270 forms a ranked list of items to be advertised to the user by modeling the attributes of the individual items obtained as a result of the catalog processing 272. In some examples, the advertising engine 270 may employ a model ["a content recommendation model"] ... ad creation 274 can be carried out as user-driven, context-driven, cohort-driven, or a combination thereof' - "the recommendation engine 680 ["a product recommendation model"] can make use of additional or alternative techniques for finding personalized recommendations to users, either individually or in groups ... ").


Regarding claim 8, all the limitations in machine claim 8 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases.

Regarding claim 12, The cited prior art teaches the method of claim 1. 
	Gopinath fails to explicitly disclose 
wherein the stage comprises an indication that a location associated with a particular type of weather has been selected by the first user account. 
However, Goldstein does teach 
wherein the stage comprises an indication that a location associated with a particular type of weather has been selected by the first user account ([0059] lines 1-2 and [0062] lines 1-2 - “Other information may be inferred by the inference module 304. As examples: . . . ‘Someplace warm’ [claimed stage because “someplace warm” indicates an initial stage where the user has not decided on a particular destination, and claimed particular type of weather is taught by “warm”] taps into a database of seasonal weather patterns in cities around the world”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of a stage comprising an indication that a location associated with a particular type of weather has been selected by the first user account, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claim 13, The cited prior art teaches the method of claim 1. 
Gopinath fails to explicitly disclose 
wherein the stage comprises an initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided by the first user account. 
However, Goldstein does teach 
wherein the stage comprises an initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided by the first user account ([0065] lines 1-10 - “The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle [claimed stage] that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an ‘exploratory phrase’), the user is looking for help with ideas [claimed initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided]. Some examples of language used include: ‘looking for ideas [claimed first interest classifier],’ ‘romantic beach vacation [example of an additional interest classifier];’ or ‘Euro trip [example of an additional interest classifier]’”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of a stage comprising an initial research stage in which an output of the first interest classifier comprises an undecided parameter indicating that a destination associated with the travel booking process has not been decided by the first user account, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claim 14, The cited prior art teaches the method of claim 1. 
Gopinath fails to explicitly disclose 
further comprising: storing a plurality of content items each associated with a different level of specificity, wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers. 
However, Goldstein does teach 
further comprising: storing a plurality of content items each associated with a different level of specificity, wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers ([0023] lines 8-12 - “The networked travel system 102 automatically analyzes the communication [claimed first and second interest classifiers] to determine whether and how to respond in the conversation (e.g., whether to ask a question or provide recommendations, and the specificity of the recommendation [claimed wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers])”; see also [0065] lines 1-10 - “The sentiment analysis module 306 is configured to determine a sentiment of the user and thus identify a phase in a travel lifecycle that the user is currently at. In some embodiments, the sentiment analysis module 306 infers where the user is within the travel lifecycle based on the language and key terms in the communication a first travel phase (also referred to as an ‘exploratory phrase’), the user is looking for help with ideas. Some examples of language used include: ‘looking for ideas [claimed first interest classifier],’ ‘romantic beach vacation [claimed second interest classifier];’ or ‘Euro trip [example of an additional interest classifier]’”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Goldstein into the invention of Gopinath. One of ordinary skill in the art would have been motivated to do so because Goldstein teaches: 
The networked travel system 102 is configured to work with a user (e.g., customer) through a travel lifecycle and to understand individual and group travel needs by recognizing unique scenarios within conversations in which the networked travel system 102 is also participant (e.g., the user includes the networked travel system 102 as a recipient of the communication). The networked travel system 102 is further configured to facilitate booking of travel components or options (e.g., hotel room, flights(s), rental car, event tickets) and to monitor booked travel components for delays, likely causes of future delays (e.g., storm clouds approaching), and cancellations (para [0022] lines 3-14). 

In addition, it would have been recognized that applying the known technique of storing a plurality of content items each associated with a different level of specificity, wherein the first content item is selected from the plurality of content items based on a level of specificity of the first content item and the first and second interest classifiers, as taught by Goldstein, to the teachings of Gopinath, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Regarding claims 15 and 18-20, all the limitations in medium claims 15 and 18-20 are closely parallel to the limitations of method claims 1 and 5-7 analyzed above and rejected on the same bases. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schulte et al (US 10,909,553 B1) teaches determining interest classifiers based on profile data and machine learning models.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625